DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 28-33, and 35-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 
Regarding claim 25, the amendment (at lines 4-8) added the new limitations,
“(ii) a first opening that is opposed to a second opening and a third opening, each opening in fluid communication with the internal volume, the first opening and the second and third openings being separated by a reactor length LR, and the second opening is in fluidic communication with a fuel source, and the third opening is in fluidic communication with an oxidant source”.
The amendment (at lines 24-38) further added the new limitations,
“(iii) the second thermal mass includes a first internal channel that is in fluidic communication with the second opening at a first end thereof…
(iv) the second thermal mass includes a second internal channel that is in fluid communication with the third opening at a first end thereof…
(v) the first end of the first internal channel is configured to receive a fuel from the fuel source through the second opening,
(vi) the first end of the second internal channel is configured to receive an oxidant from the oxidant source through the third opening, and
(vii) the second ends of the first and second internal channels of the second thermal mass are configured to introduce the fuel and the oxidation into a combustion zone…”.
Applicant (in the Remarks) indicated that support for the amendment can be found in the specification at paragraph [00042].  The Office respectfully disagrees.  
The cited paragraph (with emphasis added) states,
“In aspects illustrated schematically in FIG. 1, reactor 50 is heated during heating mode by conveying a heating mixture 19 comprising fuel and oxidant through opening 52, through aperture 9 of thermal mass 7, and out of aperture 11 toward mixer-distributor 10.  Typically, the fuel and oxidant are conveyed separately through different channels of thermal mass 7 from aperture 9 toward aperture 11, and are combined to 7.” 
	Thus, only a single opening 52 is described for conveying a mixture 19 containing both the fuel and the oxidant into the interior volume of the reactor during the heating mode (see FIG. 1-3).  There is no mention of plural openings, such as the newly claimed second and third openings, for respectively conveying the fuel and the oxidant as separate streams into the interior volume of the reactor.
	Furthermore, the word “Typically”, which was used to set forth the description of the fuel and the oxidant being conveyed separately through different channels of the thermal mass, would suggest to one of ordinary skill in the art that this feature was “old” or “conventional” (i.e., synonymous with the word “typical”), and not representative of the instant invention.  The fact that there are no drawings or examples showing separate feeding of the fuel and the oxidant would appear to further support this conclusion.
	Therefore, the newly claimed features pertaining to the separate feeding of the fuel and the oxidant through respective second and third openings into separate first and second internal channels of the second thermal mass are not adequately supported by the disclosure.
Claims 28-33 and 35-47 are further rejected based on their dependency from claim 25.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 28-33, 35-37, 39, 41-45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Hershkowitz et al. (US 7,943,808) in view of Kyocera (Technical Data: 2O3) and Zirconia (Zirconium Oxide, ZrO2)).
Regarding claims 25, 28, and 36-37, Hershkowitz et al. discloses a reverse-flow thermal pyrolysis reactor for pyrolysing a hydrocarbon feed under predetermined pyrolysis conditions (i.e., a reverse flow regenerative reactor for the pyrolysis of methane to acetylene, see column 1, lines 15-21; also, pyrolysis of higher hydrocarbons, see column 6, line 65 to column 7, line 11), the reactor (see FIG. 5; column 25, line 30, to column 26, line 60) comprising:
	(a) 	an elongated tubular vessel having (i) an internal volume which includes a first region (i.e., a region defining a second reactor/reforming zone 101) and a second region (i.e., a region defining a first reactor/recuperator zone 102), and (ii) a first opening (i.e., an opening for a pyrolysis feed 103) that is opposed to a second opening (i.e., an opening for a regenerator fuel 105) and a third opening (i.e., an opening for an oxidant 106), each opening in fluid communication with the internal volume, the first opening 103 and the second and third openings 105,106 being separated by a reactor length (LR), and the second opening is in fluidic communication with a fuel source (i.e., a source of the regeneration fuel 105), and the third opening is in fluidic communication with an oxidant source (i.e., a source of the oxidant 106);
	(b) 	a first thermal mass located in the first region (i.e., a mass comprising a ceramic honeycomb monolith block of the second reactor/reforming zone 101); wherein:
		(i) 	the first thermal mass 101 includes:
(A) 	a first aperture (i.e., an aperture of the monolith 101 which faces a plenum 108), the first aperture being proximate to the first opening 103 and in fluidic communication with the first opening 103;
(B) 	at least one internal channel (i.e., a channel of the monolith 101) 
(C) 	a second aperture (i.e., an aperture of the monolith 101 which faces zone 109), the second aperture being in fluidic communication with the first aperture via a flow path (i.e., a flow path defined by the at least one channel of the monolith 101) having a length (L1) through the at least one internal channel, where (L1) ≥ 0.1 * (LR) (i.e., the monolith blocks fill the entire volume of the second reactor/reforming zone 101, which has a length of 27 inches; the axial length of the reactor is 4 feet (48 inches); therefore, (L1) equals about 0.56 * (LR); see EXAMPLE 1);
	(c) 	a second thermal mass located in the second region of the internal volume (i.e., a mass comprising a ceramic honeycomb monolith block of the first reactor/recuperator zone 102; see also column 13, lines 62, to column 14, line 48), wherein:
(iii) 	the second thermal mass 102 includes a first internal channel in fluidic communication with the second opening 105 at a first end thereof (i.e., at the end facing plenum 107, a first internal channel of a selected portion of the channels of the monolith 102 directly receives fuel from an orifice of a fuel distributor 110; see also FIG. 2; column 15, line 34, to column 16, line 8) and in fluidic communication with the at least one internal channel of the first thermal mass 101 at a second end thereof (i.e., via an opening at the end of monolith 102 that faces zone 109);
(iv) 	the second thermal mass 102 includes a second internal channel that is in fluidic communication with the third opening 106 at a first end thereof (i.e., at the end facing the plenum 107, a second internal channel of a selected portion of the channels 102 directly receives the oxidant 106, and the second internal channel is substantially separated/isolated from the first internal channel receiving the fuel 105; see also FIG. 2; column 15, line 34, to column 16, line 8) and in fluidic communication with the at least one internal channel of the first thermal mass 101 at a second end thereof (i.e., via an opening at the end of the monolith 102 that faces zone 109);
(v) 	the first end of the first internal channel (i.e., at the end of the monolith 102 facing the plenum 107) is configured to receive a fuel from the fuel source through the second opening (i.e., fuel 105 is directly received via the orifice of the fuel distributing sparger/distributor 110);
(vi) 	the first end of the second internal channel (i.e., at the end of the monolith 102 facing the plenum 107) is configured to receive an oxidant from the oxidant source through the third opening 106; and
(vii) 	the second ends of the first and second internal channels of the second thermal mass 102 (i.e., the ends of the channels facing zone 109) are configured to introduce the fuel and the oxidant into a combustion zone (i.e., mixer zone 109) disposed within the internal volume between the first and second regions 101 and 102 of the internal volume (i.e., “… the regenerative bed(s) of the recuperator zone comprise channels having a gas or fluid barrier that isolates the first reactant channels from the second reactant channels. Thereby, both of the at least two reactant gases that transit the channel means may fully transit the regenerative bed(s), to quench the regenerative bed, absorb heat into the reactant gases, before combining to react with each other in the combustion zone,” see column 15, lines 43-50).
101, 102 are formed from ceramic (i.e., as extruded, ceramic honeycomb monolith blocks of differing lengths; see EXAMPLE 1), wherein suitable ceramic materials of the reactor include alumina and zirconia (see column 16, lines 48-52).
The physical properties of alumina are disclosed by Kyocera (see the Property Table at the column for alumina content of 99%, which applications include heat, corrosion, and wear resistant parts).  Alumina has a heat capacity of approx. 0.79 J/g-K (or 0.79 kJ/kg-K).  
The physical properties of zirconia are further disclosed by Kyocera (see the Property Table).  Zirconia has a heat capacity of approx. 0.46 - 0.48 J/g-K (or 0.46 - 0.48 kJ/kg-K).  
The heat capacity values were determined by the JS R 1611 test standard, which one of skill in the art recognizes to be conducted under room temperature conditions.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select a ceramic material having a heat capacity (Cp) ≤ 2.1 kJ · K-1 · kg-1 as measured at room temperature (25 °C) for the first thermal mass 101 in the reactor of Hershkowitz et al. because alumina and zirconia were disclosed as suitable ceramic materials, and the heat capacities of alumina and zirconia lie within the claimed range.
In the EXAMPLE 1, Hershkowitz et al. also discloses that both the first thermal mass 101 and the second thermal mass 102 have an open frontal area (OFA) of 56%, wherein the OFA is equal to an open frontal area of the at least one internal channel divided by a total frontal area of the first thermal mass (i.e., it is the same as a 56% geometric void volume; see column 25, lines 52-55).  Thus, the OFA of the first thermal mass 101 is outside of the claimed range of an OFA ≤ 50% (in claim 25), an OFA from 10% to 50% (in claim 28), an OFA from 35% to 50% (in 
However, Hershkowitz et al. (at column 14, lines 21-27) further discloses,
“Honeycomb monoliths preferred in the present invention… can be characterized as having open frontal area (or geometric void volume) between about 40% and 80%.”
	Hershkowitz et al. (at column 13, lines 43-45) further discloses,
“Routine experimentation and knowledge of the methane pyrolysis art may be used to determine an effective reformer/second reactor design.”
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select an OFA within the claimed ranges (for example, an OFA in the range of 40% to 50%) for the first thermal mass in the reactor of Hershkowitz et al. because such OFA was disclosed as being within the range of suitable OFA for the reactor, and it would have been within the skill level of one of knowledge in the art of methane pyrolysis to routinely optimize the OFA to provide an effective reactor design for pyrolyzing methane to acetylene.
	Regarding claim 29, Hershkowitz et al. discloses that suitable materials of the reactor preferably have a wetted area between 50 ft-1 and 3,000 ft-1, more preferably between 100 ft-1 and 2,500 ft-1, and most preferably between 200 ft-1 and 2,000 ft-1 (see column 16, lines 57-61).  It is noted that the claimed average wetted surface area of from 1 cm-1 to 100 cm-1 is equivalent to an average wetted surface area of from 30.48 ft-1 to 3,048 ft-1.  The average wetted surface areas disclosed by Hershkowitz et al. therefore lie within the claimed range.
Also, for alumina, the thermal conductivity is 29 W/m-K and the coefficient of thermal expansion is 7.2 x 10-6/K (measured at 40-400 °C) and 8.0 x 10-6/K (measured at 40-800 °C). (see 
Also, for zirconia, the thermal conductivity is 3 W/m-K and the coefficient of thermal expansion ranges from 10 x 10-6/K to 10.8 x 10-6/K (measured at 40-400 °C) and from 10.5 x 10-6/K to 11.4 x 10-6/K (measured at 40-800 °C). (see Kyocera Property Table).  The thermal conductivity and coefficient of thermal expansion lie within the claimed ranges.  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed thermal conductivity, coefficient of thermal expansion, and average wetted surface area per unit volume for the first thermal mass 101 in the reactor of Hershkowitz et al. in order to provide an effective reactor design for pyrolyzing methane to acetylene.
	Regarding claim 30, Hershkowitz et al. discloses that the honeycomb monolith blocks forming the first and second thermal masses 101,102 comprise a plurality of substantially parallel passages, and a suitable monolith block has a passage density in the range of from 60/in2 to 2,000/in2, and more preferably between about 100/in2 and 1,000/in2 (see column 14, lines 21-30).  It is noted that the claimed range of from 77,000/m2 to 1.3 x 106/m2 is equivalent to about 49.7/in2 to about 838.7/in2.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed passage density for the passages of the first thermal mass 101 in the reactor of Hershkowitz et al. to provide an effective reactor design for pyrolyzing methane to acetylene.
	Regarding claims 31 and 32, Hershkowitz et al. discloses that the ceramic is suitably a refractory comprising alumina or zirconia (see column 16, lines 48-52), which is an oxide of one 
	For alumina, the heat capacity is approximately 0.79 J/g-K (or 0.79 kJ/kg-K) and the solid density is approximately 3.8 g/cm3 (or 3,800 kg/m3). (see Kyocera Property table at the column for alumina content of 99%).  The heat capacity and solid density lie within the claimed ranges.
For zirconia, the heat capacity ranges from approximately 0.46 - 0.48 J/g-K (or 0.46 - 0.48 kJ/kg-K) and the solid density ranges from approximately 5.6 to 6.0 g/cm3 (or 5,600 to 6,000 kg/m3). (see Kyocera Property table).  The heat capacity and solid density lie within the claimed ranges.
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed refractory for the first thermal mass 101 in the reactor of Hershkowitz et al. to provide an effective reactor design for pyrolyzing methane to acetylene.
	Regarding claims 33 and 35, Hershkowitz et al. discloses that the thermal masses 101, 102 are in the form of at least one ceramic monolithic honeycomb (i.e., extruded, ceramic honeycomb monolith blocks; see EXAMPLE 1), wherein a suitable ceramic is a refractory comprising alumina or zirconia (see column 16, lines 48-52), which are oxides of Al or Zr.
For alumina, the heat capacity is approximately 0.79 J/g-K (or 0.79 kJ/kg-K). (see Kyocera Property table at the column for alumina content of 99%).  The heat capacity therefore lies within the claimed range.
For zirconia, the heat capacity ranges from approximately 0.46 - 0.48 J/g-K (or 0.46 - 0.48 kJ/kg-K).  (see Kyocera Property table).  The heat capacity therefore lies within the claimed range.
101) is 10 feet in diameter and about 27 inches in length (see column 25, lines 51-52).  The reactor zone volume, and thus the total volume of the first thermal mass 101, is about 176.6 ft3.
For alumina, the solid density is approx. 3.8 g/cm3 (equivalent to about 107.6 kg/ft3).  (see Kyocera Property table at the column for alumina content of 99%).
For zirconia, the solid density ranges from approx. 5.6 to 6.0 g/cm3 (equivalent to about 158.6 to about 169.9 kg/ft3).  (see Kyocera Property table).
Therefore, the first thermal mass 101 in the reactor of Hershkowitz et al., when made of alumina or zirconia as the refractory material and after taking into account the geometric void volume (i.e., OFA between 40% and 50%; see claim 25), will have a mass ≥ 1 kg (i.e., the mass is calculated by subtracting the void volume of the thermal mass from the total volume of the thermal mass and multiplying this value times the density of alumina or zirconia).
Regarding claim 39, Hershkowitz et al. discloses a mixer-distributor disposed within the combustion zone (i.e., the mixer zone 109 defines a combustion zone and is comprised of many individual mixer blocks representing mixer sections 45; see FIG. 4-5; column 25, lines 55-63).
Regarding claim 41, Hershkowitz et al. discloses that the ceramic may comprise zirconia (see column 16, lines 48-52), which is an oxide of Zr.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed refractory for the first thermal mass in the reactor of Hershkowitz et al. in order to provide an effective reactor design for pyrolyzing methane to acetylene.

the reactor length (LR) is about 4 feet (48 inches) (i.e., the axial length of the overall reactor system);
a flowpath through the first internal channel of the first thermal mass has a length (L1) of about 27 inches (i.e., the length of the second reactor/reforming zone 101);
a flowpath through the second internal channel of the second thermal mass has a length (L3) of about 17 inches (i.e., the length of the first reactor/recuperator zone 102); and
the combustion zone disposed between the first and second regions of the internal volume has a length (L) of about 4 inches (i.e., which is the length of the mixer zone 109).
L1 + L + L3 = 27 + 4 + 17 = about 48 inches, which is about 100% of LR.  The reactor in EXAMPLE 1 of Hershkowitz et al. thus meets the claimed limitation, L1 + L + L3 ≥ 90% of LR.
Regarding claim 43, Hershkowitz et al. (see EXAMPLE 1; see also comments from claim 42 above) discloses: L1 = about 27 inches; L3 = about 17 inches; L = about 4 inches; and LR = about 4 feet (48 inches).  Therefore, L1 equals about 56.3 % of LR, L3 equals about 35.4% of LR, and L equals about 8.3% of LR.  The lengths L1, L3, and L meet the claimed ranges, L1 ≥ 35% of LR, L3 ≥ 35% of LR, and L ≤ 25% of LR.
Regarding claim 44, as commented above, L1 equals about 56.3 % of LR, L3 equals about 35.4% of LR, and L equals about 8.3% of LR.  The lengths L1 and L meet the claimed ranges, L1 ≥ 45% LR and L ≤ 10% of LR.  The length L3, however, lies outside of the claimed range, L3 ≥ 45% of LR.  In any event, Hershkowitz et al. (see column 8, lines 16-19) discloses,
“As is commonly done for reactor systems, normal experimentation and refining adjustments and measurements can be made to the reactor system to obtain the optimum set of reactor conditions.”
 2 and 4 respectively for the first thermal mass 1 and the second thermal mass 7 during the reforming step of the pyrolysis cycle, as shown in FIG. 1(a), and to further obtain desired temperature gradients 6 and 8 respectively for the first thermal mass 1 and the second thermal mass 7 during the regeneration step of the pyrolysis cycle, as shown in FIG. 1(b) (see column 8, line 20, to column 9, line 50).  Hershkowitz et al. further discloses, “When the bed is designed with adequate heat transfer capability, this profile has a relatively sharp temperature gradient, which gradient will move across the reaction zone (1) as the step proceeds. The sharper the temperature gradient profile, the better the reaction may be controlled,” (see column 8, line 64, to column 9, line 2).
Therefore, the claimed ranges for the lengths L1, L, and L3 are not considered to confer patentability to the claim since the precise lengths for L1, L, and L3 would have been considered a result effective variable by one having ordinary skill in the art.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the lengths of L1, L, and L3 as a percentage of the length LR in the reactor of Hershkowitz et al. in order to obtain the desired temperature gradients within the first and second thermal masses during the reforming and regeneration steps of the pyrolysis cycle, depending on hydrocarbon feed, and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 45, Hershkowitz et al. discloses a mixer-distributor disposed within the combustion zone (i.e., the mixer zone 109 contains a mixer-distributor M comprised of many individual mixer blocks representing mixer section 45 for mixing and combusting the fuel and  102, (ii) within the mixer-distributor M between the first and second thermal masses, and iii) at least partially within the second end of the first thermal mass 101, including an interface zone between the side of the mixer-distributor M which faces the first thermal mass 101 and the first thermal mass 101.  In particular, Hershkowitz et al. (see column 22, lines 54-57) discloses, “In a most preferred embodiment, 90% of the regeneration stream is reacted in the mixer or in a region of reformer (21) proximate to the mixer (near the second end, near end (5) in FIG. 1b).”  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select a location of the mixer-distributor M such that a length L2 between the second end of the second thermal mass 102 and a center of the mixer-distributor M was greater than a length L4 between the second aperture of the first thermal mass 101 and the center of the mixer-distributor M (i.e., L2 > L4) in the reactor of Hershkowitz et al. (see FIG. 5) because such location would allow for a majority of the fuel and oxidant (e.g., 90% of the regeneration stream) to be reacted near the second aperture of the first thermal mass 101, which was considered a most preferably location for the combustion.
Regarding claim 47, Hershkowitz et al. discloses a mixer-distributor disposed within the combustion zone (i.e., the mixer zone 109 contains a mixer-distributor M comprised of many individual mixer blocks representing mixer section 45 for mixing and combusting the fuel and oxidant; see FIG. 4-5; EXAMPLE 1).  Hershkowitz et al. also discloses, 
the reactor length (LR) is about 4 feet (48 inches) (i.e., the axial length of the overall 
a flowpath through the first internal channel of the first thermal mass has a length (L1) of about 27 inches (i.e., the length of second reactor/reforming zone 101);
a flowpath through the first and second internal channels of the second thermal mass has a length (L3) of about 17 inches (i.e., the length of first reactor/recuperator zone 102); and
the combustion zone disposed between the first and second regions of the internal volume has a length (L) of about 4 inches (i.e., which is the length of the mixer zone 109).
L1 + L + L3 = 27 + 4 + 17 = about 48 inches, which is about 100% of LR.  The reactor in EXAMPLE 1 of Hershkowitz et al. thus meets the claimed limitation, L1 + L + L3 ≥ 90% of LR.
In addition, L1 equals about 56.3 % of LR, L3 equals about 35.4% of LR, and L equals about 8.3% of LR.  The lengths L1, L3, and L of the reactor in EXAMPLE 1 of Hershkowitz et al. thus meet the claimed ranges, L1 ≥ 35% of LR, L3 ≥ 35% of LR, and L ≤ 25% of LR.
Hershkowitz et al. (see column 22, lines 31-42; FIG. 5) further discloses that the specific location of the combustion can be freely selected, such as a location that is at least one of: (1) at least partially within a second end of the second thermal mass 102, (ii) within the mixer-distributor M between the first and second thermal masses, and iii) at least partially within the second end of the first thermal mass 101, including an interface zone between the side of the mixer-distributor M which faces the first thermal mass 101 and the first thermal mass 101.  In particular, Hershkowitz et al. (see column 22, lines 54-57) discloses, “In a most preferred embodiment, 90% of the regeneration stream is reacted in the mixer or in a region of reformer (21) proximate to the mixer (near the second end, near end (5) in FIG. 1b).”  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the M such that a length L2 between the second end of the second thermal mass 102 and a center of the mixer-distributor M was greater than a length L4 between the second aperture of the first thermal mass 101 and the center of the mixer-distributor M (i.e., L2 > L4) in the reactor of Hershkowitz et al. because such location would allow for a majority of the fuel and oxidant (e.g., 90% of the regeneration stream) to be reacted near the second aperture of the first thermal mass 101, which was considered a most preferably location for the combustion.
Claims 38, 40, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Hershkowitz et al. (US 7,943,808) in view of Kyocera (Technical Data: Alumina (Aluminum Oxide, Al2O3) and Zirconia (Zirconium Oxide, ZrO2)), as applied to claims 25 and 39 above, and further in view of Buchanan et al. (US 8,754,276). 
The same comments with respect to Hershkowitz et al. and Kyocera apply (see comments made with respect to the rejection of claims 25, 39, 42, and 43 above).  
In particular, Hershkowitz et al. discloses that a mixer-distributor M is disposed within the combustion zone 109 (see FIG. 5; see also mixer structure 44 in FIG. 4).  Hershkowitz et al. further discloses that a suitable material for constructing the mixer-distributor is a ceramic such as alumina (see column 19, lines 43-52).  Hershkowitz et al. however, fails to disclose a selective combustion catalyst disposed within the combustion zone, wherein the mixer-distributor M serves as a support for said catalyst.
Buchanan et al. discloses a reverse flow regenerative reactor (see FIG. 1A-1B; column 5, line 31 to column 6, line 48) comprising a first thermal mass located in a first region (i.e., a second or reaction/reforming zone 1 containing a regenerative bed of a regenerative media, 7 containing a regenerative bed of a regenerative media, e.g., extruded ceramic monoliths and the like); and a combustion zone located between the first and second regions (i.e., a central mixing/combustion zone 13).  Specifically, Buchanan et al. (at column 7, lines 28-40) discloses, 
“According to the present disclosure, a reverse flow regenerative reactor is provided comprising a first zone having a plurality of channels having first and second ends, the channels capable of separately conveying at least two components of a combustible gas mixture through the first zone, a gas distributor disposed proximate to the first end of the plurality of channels for injecting the at least two components into the first end of the channels within the first zone, a combustion zone disposed at or downstream of the second end of the channels, the combustion zone comprising a selective combustion catalyst for catalyzing combustion of the two components, and a second zone having first and second ends and situated to receive a combusted gas mixture.”
As shown in FIG. 2 (see column 7, line 41 to column 8, line 37), a combustion zone containing a selective combustion catalyst 10 is located between a first thermal mass (i.e., in the zone 1) and a second thermal mass (i.e., in the zone 7).  The selective combustion catalyst 10 can comprise a separate bed located between the first and second thermal masses, e.g., as a coating on a suitable inert support, such as an alumina support material (see column 8, lines 8-14, lines 57-59, and lines 34-37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to support a selective combustion catalyst on the mixer-distributor M made of alumina in the combustion zone 109 in the reactor of Hershkowitz et al. 105 and the oxidant 106 in the combustion zone during the regeneration step, so that un-combusted fuel and oxidant does not penetrate deep into the first thermal mass 101 and combust therein, which would lead to an undesirable temperature gradient that peaks in the middle of the first thermal mass instead of the desired location near the second aperture of the first thermal mass, as taught by Buchanan et al. (see column 6, line 61, to column 7, line 20).
Response to Arguments
Applicant's arguments filed on January 3, 2022 have been fully considered.  
In view of the amendments made to independent claim 25, the previous rejections under 35 U.S.C. 103 have been overcome and are withdrawn.  However, upon further consideration, new ground of rejections have been made in view of the prior art to Hershkowitz et al. (US 7,943,808), Kyocera (NPL), and Buchanan et al. (US 8,754,276), as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774